Citation Nr: 0200291	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October to 
December 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO), which granted service connection for chondromalacia of 
the right and left knee, each rated 10 percent disabling; he 
contests the initial ratings assigned.

At his November 1996 RO hearing, he raised the issue of an 
earlier effective date for the grant of benefits for his 
service-connected left and right knee disabilities.  As this 
issue has not been procedurally developed, the Board refers 
it back to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

The veteran's service-connected right and left knee 
disabilities are manifested by no more than chronic pain, 
popping, fatigability, minor crepitation, and slight 
degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for the 
veteran's right knee disability have been met.  38 U.S.C.A. 
§§  1131, 1155, 5107 (West 1991 & Sup. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4,45, 4.59, 4.71a Diagnostic 
Codes 5014-5257 (2001).  

2.  The criteria for an initial rating of 20 percent for the 
veteran's left knee disability have been met.  38 U.S.C.A. 
§§  1131, 1155, 5107 (West 1991 & Sup. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4,45, 4.59, 4.71a Codes 
5014-5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
these issues.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf.  Consequently, the Board concludes 
that VA's statutory duty to assist him has been satisfied.  

Factual Background

The veteran claimed service connection for a bilateral knee 
injury.  By January 1988 rating decision, the RO denied 
service connection for bilateral knee chondromalacia.  The 
veteran perfected an appeal.

On January 1989 X-ray study report, the radiologist indicated 
"question" slight narrowing of the medial joint compartment 
of the right knee.  No other knee abnormality was evident.

In February 1990, the Board denied service connection for his 
claimed bilateral knee disability indicating that it 
preexisted service and was not aggravated by it.

An April 1991 note from a private physician indicated that 
the veteran suffered intermittent ongoing symptoms of pain in 
the thighs, knees, and shins, particularly when exercising.  
According to the physician, such symptoms were consistent 
with chondromalacia patella, diagnosed in 1987.  

In August 1992, he reopened his claim of service connection 
for alleged bilateral knee, upper leg, and lower leg 
disabilities.  He stated that during service, a drill 
sergeant pushed him into a ditch when he could run no 
farther.  

December 1992 VA medical records reflected complaints of 
increased pain with exercise.  He also complained of 
bilateral knee stiffness.  According to the report, he had 
not sought medical care for his knees in the previous five 
years.  

In a May 1993 RO hearing, he testified that a sergeant 
tripped him and that he fell into a ditch, landing on his 
knees.  He stated that he continued to run as he was told to 
go on, but that since that time, he has had knee trouble.  He 
noted that every few months, he had difficulty walking and 
his kneecaps became swollen causing weakness, making standing 
and walking difficult.  He reported daily pain, and asserted 
that swelling occurred "every couple of days."  

In July 1994, the Board remanded the case for further 
development of the evidence.  Specifically, the Board desired 
a medical examination and opinion regarding the etiology of 
the veteran's claimed bilateral knee disability.  

On December 1994 VA medical examination, he complained of 
daily pain in both knees, especially after heavy activity.  
He complained of swelling, popping, cracking, and giving way.  
On objective examination, the examiner noted a slightly obese 
male who guarded his knees closely and walked with an 
antalgic gait.  Examination of the knees revealed slightly 
exaggerated pain behavior.  The veteran was comfortably able 
to flex both knees to 90 degrees and with some effort to 110 
degrees.  Extension was to zero degrees, bilaterally.  There 
was bilateral pain with palpation without posterior 
instability.  There was slight popping with bilateral medial 
McMurray's testing.  Popping did not occur on lateral 
McMurray's testing.  There was significant medial joint line 
tenderness; no significant swelling was noted.  X-ray study 
revealed no abnormality of the right patellofemoral joint, 
and no definite bony or articular abnormality was detected in 
the left knee.  The examiner diagnosed bilateral 
patellofemoral joint pain with a possible medial meniscal 
tear, right greater than left.  However, the examiner did not 
see signs of patellar subluxation or knee instability.  

On December 1994 magnetic resonance imaging (MRI), no 
particular masses or other abnormalities were identified in 
the left knee.  The radiologist characterized the left knee 
MRI as unremarkable.  The radiologist's impression with 
respect to the right knee was identical.  

In January 1995, the veteran stated that his bilateral knee 
disability was worsening and that he "had a feeling" that 
his disability would require surgery in the future.  

In a March 1995 written statement, he indicated that his 
knees were "getting worse" and that he had difficulty 
walking.  He also stated that he experienced cracking and 
pain on walking.  He repeated the history of his bilateral 
knee injury, stating that when the drill sergeant tripped 
him, he landed on a large slab of rock.  

In March 1995, a VA examiner clarified the medical 
examination report that he completed in December 1994.  The 
examiner indicated that, on reviewing the December 1994 MRI 
results as well as his own physical examination findings, he 
found no sign of meniscal or ligament laxity; he confirmed 
his original diagnosis of bilateral patellofemoral joint 
pain.  

By April 1995 rating decision, the RO granted service 
connection for chondromalacia of the right and left knee, and 
rated each 10 percent disabling.  

In May 1995, he filed a notice of disagreement contesting the 
10 percent ratings assigned to each knee.  He complained of 
weakness, numbness, swelling, cracking, and locking and 
stated that his knees were not "gliding right."  

In a November 1996 RO hearing, the veteran testified that his 
knees popped when he stretched giving rise to a "jello" 
feeling.  He also stated that at times one knee caused more 
pain than the other did.  He stated that his right knee ached 
after walking and that if he were to attempt to straighten 
that knee, it would feel as though there were a knife under 
the kneecap.  Apparently, stiffness in that knee and the 
inability to straighten it would occur primarily the day 
after strenuous walking or exercise.  In order to straighten 
the knee, he indicated that he rested and applied an ice 
pack.  He reported that such symptoms could occur in either 
leg or both, simultaneously.  He stated that when he 
experienced stiffness in the knees, he refrained from 
walking.  He stated that walking up or down stairs caused 
knee pain.  He indicated that he was forced to lie down and 
relax every few days due to knee pain and stiffness.  He 
stated that he felt pain daily, even on days when he was able 
to walk.  He complained of popping, especially after sitting 
for a prolonged period and indicated that standing from a 
seated position caused a "jello-ee" feeling of instability.  
However, he stated that bilateral knee swelling occurred 
primarily following his separation from service.  He also 
stated that he did not recall an instance of kneecap 
dislocation.  He stated that he was not under a doctor's 
care, but used an over-the-counter analgesic for pain.  He 
also indicated that his exercise consisted of walking, and 
that he could walk only every few days as he had to rest his 
knees.  He stated that he would not be able to ride a bike or 
stairclimber.  Jogging, he stated "nailed" him on both 
sides.  He stated that he was never denied employment because 
of his bilateral knee disability, but that it limited his 
activity.  

On January 1997 VA examination, he complained of worsening 
knee pain and swelling after exercise.  He noted that he was 
unable to walk at all about once or twice a month, requiring 
a day's rest.  He also complained that his bilateral knee 
pain radiated to his anterior thighs and shins.  On 
examination, the examiner found no soft tissue swelling and 
no palpable joint effusion.  Flexion was to 145 degrees, 
bilaterally, and extension was to zero degrees, bilaterally, 
resulting in sharp pain radiating to the anterior thigh and 
shin areas, bilaterally.  The symptoms were relieved with 
rest.  The knee joints were stable to stress anteriorly, 
posteriorly, laterally, and medially.  During examination, 
the veteran complained of sharp infrapatellar pain and 
tenderness with pressure applied to that area.  The examiner 
diagnosed bilateral chondromalacia patella.  X-ray studies 
indicated early narrowing of the medial joint space 
compartment of the right knee and early narrowing of the 
medial joint space compartment of the left knee.  

In February 1997, the veteran stated that his bilateral knee 
disability affected his upper legs and shins; he asserted 
that his knees cracked and popped.  

On October 1997 medical examination, the examiner described a 
normal gait and indicated that the veteran walked without 
external support.  Both knees were well aligned with slight 
external rotation, bilaterally.  The patellae tracked well, 
but with prepatellar pressure and passive motion, there was 
some crepitation, especially on the right.  There was no 
subluxation but the examiner noted very mild boggy 
synovitis/puffiness in both knees without free fluid.  Both 
knees had full extension and flexion, and both joints were 
stable.  There was no joint line tenderness.  X-ray studies 
of the knees were normal with slight tipping of the patellae, 
more prominent on the left.  The examiner diagnosed mild 
bilateral chondromalacia.  

An August 1998 VA progress note indicated that he presented 
with complaints of chronic knee pain and reported that his 
right knee gave out.  He stated that he had too much to do 
and walked on that knee instead of resting.

In February 2000, the veteran submitted a diagram indicating 
that his knees locked daily with cracking, popping, and 
swelling.  He noted feeling as though his knees were about to 
give out.  He also described irregular kneecap grinding, 
bilaterally.  

On February 2000 VA medical examination, the veteran 
complained of worsening bilateral knee pain.  He reported 
daily swelling, exacerbated with increased activity.  The 
examiner noted that the veteran used knee braces daily for 
improvement of perceived instability.  On examination, the 
examiner described normal-appearing knees.  No significant 
joint effusion was apparent, but there was tenderness in the 
infrapatellar region and in the medial and lateral joint 
lines, bilaterally.  No soft tissue swelling was evident.  He 
was able to squat, achieving flexion of 140 degrees and 
extension to zero degrees with pain throughout range of 
motion.  Unloaded range of motion was to 135 degrees on the 
left and 127 degrees on the right.  Loaded extension was to 
zero degrees, bilaterally.  The knees were stable.  The 
examiner diagnosed degenerative joint disease of the knees 
bilaterally with chronic pain.  X-ray study revealed minimal 
narrowing in the joint space compartment of the right knee.  
No articular or osseous abnormality was noted in the left 
knee.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 
12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  Id.; see also 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

A close review of the record suggests that the veteran's 
right knee disability may be slightly more severe than his 
left knee disability.  Yet, it appears that the disabilities 
are similar enough in severity to warrant a single 
discussion.  The Board's approach is consistent with the 
veteran's testimony that his knees are equally disabled.

The veteran is currently rated 10 percent disabled under 
Codes 5014-5257 with as to each knee.  See 38 C.F.R. § 4.20.  
Under Code 5014, osteomalacia is rated under limitation of 
motion codes of the affected parts.  38 C.F.R. § 4.71a, Code 
5014.  

Code 5257 pertains to "other impairment of the knee," 
providing a 10 percent disability rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates a 
moderate degree of impairment due to recurrent subluxation or 
lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  

Other potentially applicable diagnostic codes are as follows:  

Code 5010 applies to traumatic arthritis and provides that 
such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Code 5003 (2001).  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Code 5260 (2001).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261 (2001).

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

Under Code 5256, when a knee joint is ankylosed with bony 
fixation, in a favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, a 30 
percent evaluation is warranted.  

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261 (2001), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under Codes 5003, 5260, or 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

On most recent objective findings made in February 2000, 
right knee motion was to 127 degrees with pain at the 
extremes of motion, and left knee motion was to 135 degrees, 
also with pain on extreme motion.  Thus, he is not eligible 
for compensation under Code 5260 pertaining to limitation of 
knee flexion.  Also, he is ineligible for compensation Code 
5261, pertaining to limitation of knee extension, because he 
is able to fully extend his knees.  

He is ineligible for compensation under Code 5256, which 
pertains to ankylosis of the knee as the evidence shows 
neither right nor left knee ankylosis.  Also, he is not 
entitled to an evaluation under Code 5003.  See VA O.G.C. 
Prec. Op. No. 23-97; VA O.G.C. Prec. 9-98.  Degenerative 
joint disease of the knees has been diagnosed pursuant to 
several X-ray studies.  However, since he does not meet the 
criteria for a compensable evaluation under either Code 5260 
or 5261, he does not merit an additional evaluation for 
degenerative arthritis with respect to either knee.  Id.; see 
also 38 C.F.R. § 4.71a, Code 5010.

As to Code 5257, under which his bilateral knee disability is 
currently rated, the objective findings have not shown 
subluxation or instability.  However, the veteran has 
complained of right knee instability and feeling "jello-ee" 
in the knees.  The Board notes that a fall resulting from 
knee instability has not come to light on thorough review of 
the record; however, the objective evidence reflects chronic 
bilateral knee pain and joint line tenderness, pain on 
bilateral knee motion, crepitus, and one report of synovitis.  
Such symptoms have been at least consistent throughout the 
record, and may have worsened.  As such, a 20 percent rating 
under Code 5257, representing moderate symptomatology, is 
warranted bilaterally.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain, weakness, fatigability, and instability.  The Board 
recognizes that clinicians have noted the presence of pain on 
bilateral knee range of motion.  However, the Board finds 
that an additional evaluation for pain and limitation of 
function is not appropriate in this instance.  The veteran 
has already been compensated for "other impairment of the 
knee" under Code 7257, and the Board has already considered 
the mandates of DeLuca in granting a 20 percent evaluation 
for each knee.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The rating schedule may not be used as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
for the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

The Board notes that the veteran had complained of such 
symptoms as locking, cracking, prolonged stiffness, etc.  
Such symptoms were not confirmed on objective examination, 
and examiners have hinted that the veteran perceives his 
bilateral knee disability as more severe than it actually is.  
The Board emphasizes to that these unconfirmed symptoms, 
although not discussed above, would not justify a 30 percent 
rating under Code 5257 for either knee.  His disability 
simply does not rise to the level of "severe" as 
contemplated in Code 5257.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability rating as the veteran manifests 
no separate and distinct symptoms of either a right or left 
knee disability not contemplated in the 20 percent ratings 
assigned to each knee under Code 5257.

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected left and right 
knee disabilities and he has made no assertions to that 
effect.  It appears from the record that the veteran has not 
been employed for quite some time.  However, the record does 
not suggest that his bilateral knee disability is the cause 
of unemployment and does not indicate that his bilateral knee 
disability would interfere with obtaining gainful employment.  
Thus, extraschedular rating is unwarranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

	
ORDER

A 20 percent evaluation is granted the veteran's right knee 
disability, subject to the law and regulations governing the 
payment of monetary awards.

A 20 percent evaluation is granted the veteran's left knee 
disability, subject to the law and regulations governing the 
payment of monetary awards.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

